PER CURIAM.
The trial court granted a permanent injunction after a hearing which was noticed only for a temporary injunction. There was no notice for trial or order setting trial as required by Fla.R.Civ.P. 1.440(b) and (c). We therefore reverse the order insofar as it is a permanent injunction. Since appellant has given us no good reason not to do so, we leave the order in effect as a temporary injunction if the appellee posts a bond, the amount to be set by the trial court.
Reversed.
GLICKSTEIN and KLEIN, JJ., and GROSS, ROBERT M., Associate Judge, concur.